October 18, 2010 BY EDGAR Mr.Rufus Decker United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re: Balchem Corporation Form 10-K for the Fiscal Year Ended December31, 2009 Form 10-Q for the Period Ended June 30, 2010 File No.1-13648 Dear Mr.Decker: As per my telephone discussion with Nudrat Salik, SEC Staff Accountant, on Friday, October 15, 2010,I am writing on behalf of Balchem Corporation to request additional time to respond to the Staff’s comment letter dated October 12, 2010 regarding the above-referenced filings. Balchem intends to file its response on or before Tuesday, November9, 2010. If you have any questions or require additional information regarding this submission, you may contact the undersigned at (845)326-5600. Thank you for your courtesy. Very truly yours, Balchem Corporation By: /s/ Frank J. Fitzpatrick Frank J. Fitzpatrick
